Citation Nr: 0427631	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-02 699A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for a left knee disorder, degenerative joint disease.

4.  Entitlement to higher initial ratings for right knee 
disorders, 20 percent for postoperative residuals of a tear 
of the medial meniscal cartilage and 10 percent for 
degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from July 1977 to 
July 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, denied service connection  
for a low back disorder and a left hip disorder, each 
allegedly secondary to a service-connected right knee 
disorder.  As well, the RO granted service connection for a 
left knee disorder, as secondary to the service-connected 
right knee disorder.  The RO assigned a 10 percent evaluation 
for the left knee disorder, classified as degenerative joint 
disease, effective September 2, 1997, the date of receipt of 
the claim seeking service connection for this disability.  
The veteran appealed for a higher initial rating.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

After a preliminary review of the record on appeal, the Board 
has determined there is an additional claim at issue 
concerning the propriety of the initial ratings assigned for 
a right knee disorder - 20 percent for postoperative 
residuals of a tear of the medial meniscal cartilage and 10 
percent for degenerative joint disease.  So this other issue 
is also listed on the title page of this decision.

Issues #1 and #3 are being decided.  Whereas issues #2 and #4 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part concerning those 
claims.




FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to substantiate his claims concerning his low back and left 
knee, apprised of whose responsibility it was for obtaining 
the supporting evidence - his or VA's, and all relevant 
evidence necessary for an equitable disposition of these 
claims has been obtained.

2.  A low back disorder was not present in service or until 
years after, and there is no competent medical evidence of 
record otherwise attributing a low back disorder to the 
veteran's military service - including to his service-
connected knee disorders.

3.  Since September 2, 1997, the veteran's left knee disorder 
has been manifested by noncompensable limitation of motion of 
a joint affected by traumatic arthritis.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of or 
aggravated by a service-connected disorder.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  An initial rating higher than 10 percent for a left knee 
disorder is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was hospitalized in March 1979, during military 
service, and underwent right knee arthroscopy and an 
arthrotomy under spinal anesthesia.  The postoperative course 
was benign.  The report of hospitalization makes no reference 
to complaints or findings of low back or lumbar spine pain at 
the time of right knee surgery or during the convalescence.  
Service medical records contain no complaints or findings 
regarding the low back, and no pertinent defects were noted 
on an examination in July 1980 for service separation.

The veteran's service medical records confirm trauma to his 
right knee, and service connection has been in effect for a 
right knee disorder since July 12, 1980.  His left knee since 
has been service connected, as well.  By contrast, his 
service medical records do not document any trauma to his low 
back.

An initial claim for service connection, to include a low 
back disorder, was received in September 1997.  The veteran 
alleged that the low back disorder developed secondary to his 
service-connected right knee disorder.  

Francisco Abreu Feshold, M.D., a family practitioner, in a 
statement dated in November 1999, related that he had treated 
the veteran since 1990 for knee pain and low back pain.  In a 
statement dated in March 2000, the physician mentioned that 
the veteran had been under his care for knee and low back 
problems.  He observed that the veteran's condition was due 
to trauma suffered many years before in military service.  

Received in March 2000 was a report from a private 
radiologist.  Diagnostic imaging showed narrowing of the L5-
S1 intervertebral space, indicative of disc disease.  



A VA orthopedic examination of the right knee was performed 
in March 2000.  A July 2000 addendum followed the March 2000 
examination report.  In the addendum, based upon claims 
folder review, the examiner stated that the veteran's 
service-connected right knee disorder was not the proximate 
cause of other claimed conditions; also that the service-
connected right knee disorder had not aggravated other 
claimed conditions.  

A report from the private radiology practice, received in May 
2000, shows that the veteran's left knee exhibited mild 
degenerative joint disease of the patella and medial 
compartment.  The lateral compartment space was well 
preserved.  There was no joint effusion.  No soft tissue 
calcification was seen.  In a statement received in May 2000, 
Dr. Feshold attributed the veteran's left knee pain to the 
service-connected right knee disorder.

A VA orthopedic examination of the low back was performed in 
August 2000.  The examiner remarked the claims file had been 
reviewed.  The veteran reported that he had experienced 
lumbosacral pain ever since 1978 when he received spinal 
anesthesia during service for right knee surgery.  He 
currently complained of constant right knee pain and of 
lumbosacral pain.  Clinical inspection of the low back was 
performed.  X-rays of the lumbosacral spine were interpreted 
as showing well-preserved intervertebral disc spaces.  The 
clinical diagnosis was history of lumbosacral pain; no 
pathology found on current examination.  

A VA orthopedic examination of the left knee and hips was 
performed in August 2000.  The veteran complained of left 
knee pain and of instability of the left knee with bending 
the knee or pivoting on the left lower extremity.  He 
reported occasional swelling of the left knee.  He did not 
indicate additional limitation of motion or functional 
impairment during flare-ups.  He denied episodes of 
dislocation or recurrent subluxation of the left knee.  He 
remarked that he was unable to squat or do sports.  He did 
not indicate the need for crutches or a knee brace.



On objective clinical inspection, the left knee exhibited 0 
degrees of extension and 140 degrees of flexion.  Strength 
about the knee was 5/5 to muscle testing.  Pain began at 140 
degrees flexion.  There was no indication of additional 
limitation of the range of motion or additional functional 
loss due to pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups.  There was 
tenderness to palpation about the kneecap.  The veteran had 
no instability.  A positive patellar grind test was elicited.  
He ambulated with a one-point cane and had a mild limp of the 
right lower extremity.  No ankylosis was demonstrated.  There 
was no leg length discrepancy.  

X-ray examination of the left knee was performed.  The 
clinical diagnoses included left knee effusion and left knee 
patellofemoral pain syndrome.  The examiner added that, in 
his opinion, the veteran's lumbosacral pain was not directly 
due to the service-connected right knee condition.

A VA orthopedic examination of the left knee was performed in 
May 2003.  The veteran reported a pulsating and burning type 
left knee pain.  He admitted to occasional giving way of the 
left knee with walking.  He denied other left knee 
complaints.  He described flare-ups of left knee pain when 
washing his car, about once every two weeks to one month.  He 
denied any episodes of dislocation or recurrent subluxation 
in the past year.  He indicated no limitations in the 
performance of his job in claims processing because of left 
knee problems.  He remarked that, during the past year, he 
had been absent from his job on one or two occasions because 
of his left knee condition.  He indicated that, on a daily 
basis, he had trouble with jogging, going upstairs, washing 
the car or doing yard chores because of his left knee 
condition.  He denied the use of crutches or a knee brace.  

Clinical inspection revealed left knee flexion to 130 degrees 
and extension to 0 degrees.  There was no painful motion 
elicited on range of motion testing.  He was not found to 
have additional limitation of function from pain, fatigue, 
weakness or lack of endurance following repetitive use.  
There was no objective evidence of instability, weakness or 
abnormal movement of either knee.  Nondisabling left knee 
tenderness was elicited, as was patellar crepitus.  
The veteran had a normal gait cycle.  No ankylosis was 
detected.  The diagnosis was degenerative joint disease of 
the left knee.

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated May 1, 
2003, and again by letter dated October 31, 2003, that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private doctors.  He was also informed 
that he could send private medical records to the RO on his 
own.  Further, the rating decision appealed and the statement 
of the case (SOC) and supplemental statement of the case 
(SSOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the veteran of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC and 
SSOC what evidence had been received.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled.

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice by letters of May 1, 2003 and October 
31, 2003, which was after the RO's August 2000 decision 
adjudicating the claims that are the subjects of this appeal.  
Because VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelgrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in February 2004 (wherein the RO readjudicated the 
claims in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the veteran's appeal to 
the Board.  And the veteran had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  He even had an additional 90 days, 
once the Board received his appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

In addition, the General Counsel's opinion stated that VA may 
make a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id..

In this particular case, although the May 2003 and October 
2003 VCAA notice letters that were provided to the veteran do 
not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  These letters requested that he provide or 
identify any evidence to support granting service connection 
for his low back disorder and for assigning a higher initial 
rating for his left knee disorder.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of May 2003, the veteran was 
requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In any event, following the May 1, 2003 VCAA letter, the RO 
later sent the veteran a second VCAA letter, dated October 8, 
2003, specifically mentioning the defective 30-day notice 
earlier provided.  The October 8, 2003 letter went on to 
advise him that he had one year from the date of mailing of 
the May 1, 2003 letter in which to respond to requests for 
his cooperation in gathering evidence.  He was provided a 
form whereby he could exercise the option of waiving the one-
year period in which to submit additional evidence.  He did 
not respond to the letter regarding a waiver, nor did he 
submit additional evidence during the one-year period 
provided.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  
 
Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  This includes situations 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition.  He shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).



As for rating disabilities that are service connected, in 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2003).

Arthritis due to trauma, if substantiated by X-ray findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

And degenerative arthritis (hypertrophic or osteoarthritis), 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.



A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, excess fatigability, 
incoordination or pain, including pain from arthritis, 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Notable functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  See, 
too, DeLuca v. Brown, 8 Vet. App. 202 (1995).

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).

As the veteran takes issue with the initial rating assigned 
for his left knee disability when service connection was 
granted, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).



Analysis

Service Connection for a Low Back Disorder

The medical evidence demonstrates that degenerative changes 
of the lumbar spine, disc disease, were first confirmed more 
than 20 years after the veteran had completed his term of 
military service.  And there is no medical opinion otherwise 
linking his disc disease to service.  The objective evidence 
of record, then, provides no basis for granting service 
connection for the degenerative changes of the low back on a 
direct incurrence basis.

The Board has taken note of the veteran's statement that he 
has experienced low back pain ever since receiving a spinal 
anesthetic in service when he underwent right knee surgery.  
His statement potentially suggests a cause-and-effect link 
between a current organic back disorder and the 
administration of the spinal anesthetic during service.  
However, his service medical records are silent for 
any complaints or indications of back pain at the time of the 
procedure, or even contemporaneous to it, including signs of 
complications or reactions to the spinal anesthetic at the 
time of the right knee surgery.

The Board has also considered a statement from the veteran's 
private physician indicating that the veteran had been under 
his care for knee and low back problems.  The physician went 
on to point out that the veteran's "condition" was due to 
trauma sustained years before in service.  But it is unclear 
from the statement, if in using the word "condition," the 
physician is referring only to the veteran's right knee 
condition or, instead, to his low back condition as well.  
There is no dispute that the veteran sustained right knee 
trauma during service, and the Board concurs with the 
physician that the veteran's right knee problems are 
attributable to that right knee trauma (indeed, this was the 
very basis for granting service connection for the resulting 
right knee disability).  But to the extent the physician may 
be suggesting that a low back disorder is also attributable 
to that trauma in service, this is unsubstantiated since, as 
mentioned, the veteran's service medical records are entirely 
silent as to any low back trauma during service.  So absent 
proof of the purported precipitating event (i.e., the injury 
in service), there can be no consequent disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Although the record does not establish that a low back 
disorder had its onset in service, there remains for 
consideration the question of whether this disorder developed 
as a result of the service-connected right knee disorder (or, 
for that matter, and/or as a result of the service-connected 
left knee disorder).  Concerning this possible nexus, the 
veteran has provided no medical opinion linking his low back 
disorder to his service-connected knee disabilities.  Rather, 
his unsubstantiated assertion of such a relationship is the 
only evidence supporting his claim for secondary service 
connection.  And his assertion amounts to an opinion about a 
matter of medical causation.  There is no indication from the 
record that he has any medical training or expertise.  So as 
a layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the claim for service 
connection for a low back disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 




Entitlement to an Initial Rating Higher than 10 Percent for a 
Left Knee Disorder

As mentioned, arthritis of the left knee is rated based on 
the extent of the veteran's resulting limitation of motion.  
According to VA regulation, normal range of motion of a knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  

The veteran's left knee flexion of at least 130 degrees is 
rated as 0 percent disabling, i.e., as noncompensable under 
Diagnostic Code 5260.  A noncompensable limitation of flexion 
of the left knee resulting from traumatic arthritis warrants 
assignment of no more than a 10 percent evaluation under DC 
5003.  There is no basis for assigning a rating greater than 
10 percent for the veteran's left knee disorder based on 
limitation of flexion of a joint affected by traumatic 
arthritis under Diagnostic Code 5260.  He has no limitation 
of extension of the left knee, whatsoever, so assignment of a 
10 percent evaluation based on noncompensable limitation of 
extension under Diagnostic Code 5261 is not warranted either.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004) (indicating that 
separate ratings are permissible under DC 5260 (for 
limitation of flexion) and DC 5261 (for limitation of 
extension) of the same joint.

Neither VA examination for rating purposes noted signs of 
left knee instability.  As even slight recurrent subluxation 
or lateral instability of the knee is not shown, 
a compensable rating under Diagnostic Code 5257 also is not 
warranted.  And inasmuch as a compensable rating under 
Diagnostic Code 5257 is not warranted, so, too, is precluded 
the assignment of dual ratings for instability and for 
arthritis with limitation of motion under the above-cited VA 
General Counsel opinions, 
23-97 and 9-98.

Statements from the veteran indicate that he experiences 
flare-ups of left knee pain and that pain has affected his 
ability to perform certain activities such as jogging, stair 
climbing, car washing or yard work.  In fact, a VA 
examination for the purpose of evaluating the left knee 
disorder demonstrated that he has pain only at the very 
extremes of left knee motion.  Moreover, there is no 
objective evidence that he experiences significant weakened 
movement, premature or excess fatigability, or incoordination 
when performing range of motion of the left knee.  In this 
regard, clinical findings show that he has excellent lower 
extremity strength.  The currently assigned 10 percent rating 
takes into account additional range of motion loss, if any, 
from pain, weakened movement, excess fatigability or 
incoordination of the left knee.  So a higher rating, based 
on pain or functional loss alone, is not warranted.  

The Board also has considered whether a "staged" rating is 
appropriate for the veteran's left knee disorder.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question 
because he has been, at most, 10-percent disabled.  
Fenderson, 12 Vet. App. at 125-26.

In reaching its determination that an initial rating higher 
than 10 percent is not warranted for the veteran's left knee 
disorder, the Board has been mindful of the doctrine of the 
benefit of the doubt.  But since, for the reasons stated, the 
preponderance of the evidence is against the claim, this rule 
is inapplicable.  38 C.F.R. § 4.3.


ORDER

Service connection for a low back disorder is denied.

An initial rating higher than 10 percent for a left knee 
disorder is denied.  




REMAND

In a statement dated in March 2000, Dr. Feshold, the 
veteran's physician, provided the opinion that the veteran's 
hip condition had worsened because of increased use of his 
left knee.  The opinion is conclusory in nature, however, and 
accompanied by no more than the sparsest rationale for the 
putative connection between the service-connected left knee 
disorder and an increase in severity of a hip disorder.

A VA orthopedist provided medical opinion only as to an 
asserted relationship between the service-connected right 
knee disorder and a left hip disorder.

Additional medical comment is needed, then, to determine 
whether the veteran's left hip disorder is indeed 
attributable to either his right or left knee disorder, 
or perhaps both.  38 U.S.C.A. § 5103A(d).

VA adjudicators may only consider independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

Additionally, in correspondence dated June 2, 2004 and June 
18, 2004, the veteran's representative presented argument 
with regard to the status of a claim concerning the initial 
ratings assigned for the veteran's right knee disorders.  
Essentially, it is contended that an April 1985 rating 
decision granting service connection for a right knee 
disorder remains in open status.  The April 1985 rating 
decision, finding clear and unmistakable error (CUE) in an 
earlier adjudication, granted service connection for a right 
knee disorder; a noncompensable schedular rating was assigned 
from July 12, 1980, and a higher 10 percent schedular rating 
was assigned as of September 5, 1984.



The veteran initiated an appeal of that April 1985 rating 
decision by submitting a timely notice of disagreement (NOD) 
in July 1985.  Subsequently, in September 1985, he submitted 
his substantive appeal (a VA Form 9), also in response to 
that April 1985 rating decision.  Development of the claim 
proceeded, and during the pendency of the appeal, a February 
1991 rating decision increased his schedular evaluation for 
the right knee disorder to 20 percent, effective September 1, 
1990.

By letter dated August 3, 1992, the RO informed the veteran 
of the adjudication that had raised his evaluation for his 
right knee disorder from 10 to 20 percent.  He was informed 
that, in view of the favorable action, his appeal had been 
cancelled.  But according to the holding in AB v. Brown, 6 
Vet. App. 35, 39 (1993), a veteran is presumed to be seeking 
the highest possible schedular rating unless he indicates 
otherwise.

Here, the veteran perfected an appeal to the Board concerning 
the rating assigned for his right knee disorder by submission 
of his VA Form 9 in September 1985.  The RO's August 3, 1992 
letter does not remove that issue from the Board's 
jurisdiction, see 38 C.F.R. § 20.200, and the claim for 
initial ratings greater than those assigned for the right 
knee disorder remains before the Board on appeal.

As mentioned in the decision above, the VCAA specifies VA's 
duty to notify and assist in the development of claims, and 
identifies which evidence gathering responsibilities are to 
be undertaken by VA and which are to be undertaken by 
the veteran.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A VCAA letter has not been issued regarding the 
claim for initial ratings higher than those currently 
assigned for the right knee disorder.  This must be done 
before adjudicating this claim.

As well, the Board notes that the veteran was last afforded 
an examination of his service-connected right knee disorder 
in March 2000, several years ago.  So he should be 
reexamined.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See, too, 
38 U.S.C.A. § 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim for an increase in ratings 
assigned for the right knee disorder, 
review the claims file and ensure that 
all VCAA notice obligations have been 
complied with in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the veteran be notified, by letter, 
of any information, and any medical or 
lay evidence, not previously provided to 
VA that is necessary to substantiate this 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
this claim at issue, is unacceptable.  
The RO also must indicate which portion 
of the information and evidence, if any, 
is to be provided by him, and which 
portion, if any, VA will attempt to 
obtain on his behalf.  Also ask that he 
submit any relevant evidence in his 
possession.

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for a 
right knee disorder since 2000.  Obtain 
all indicated records that are not 
already included in the claims file.



3.  Thereafter, with respect to a left 
hip disorder, schedule the veteran for a 
VA orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's left hip disorder 
had its onset in service, was present 
within the first post-service year, is 
otherwise attributable to service, or is 
due to, the result of or aggravated by 
the service-connected knee disorders, 
right, left or both?  Please note the 
legal standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

Also, with respect to a right knee 
disorder, the orthopedic examination is 
for the purpose of determining the 
current severity of this disorder.  
This includes, but is not limited to, 
determining the veteran's range of 
motion, whether he has instability, and 
whether he has pain/painful motion, 
premature or excess fatigability, and 
incoordination, etc., including when his 
symptoms are most problematic - such as 
during prolong use of this extremity or 
when his symptoms "flare up."  The 
examination should include a review of 
his history and current complaints, as 
well as a comprehensive clinical 
evaluation.  

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

4.  Review the report of the VA 
orthopedic examination to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the claims 
concerning the left hip and right knee in 
light of any additional evidence 
obtained.  If any benefit sought on 
appeal is not granted, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



